Citation Nr: 0206225	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating from an initial grant 
of service connection for left ear hearing loss, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virgin Islands Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had unverified active service from January 1989 
to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained, and the case is ready 
for appellate consideration.

2.  Left knee chondromalacia is manifested primarily by 
tenderness and complaints of flare ups several times monthly; 
recurrent subluxation or lateral instability is not shown.

3.  The veteran has been in receipt of the maximum schedular 
rating for left ear hearing loss since service connection for 
that disability was awarded; total deafness in the 
nonservice-connected right ear has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left knee 
chondromalacia are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2001).


2.  The criteria for an increased rating for left ear hearing 
loss, from an initial grant of service connection, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.86, Diagnostic Code 6100 (prior to, and as of, 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Rating for Left Knee Chondromalacia

Service connection for a disability characterized as left 
knee chondromalacia was granted by the San Juan RO by means 
of a rating decision dated in March 1993, at which time a 10 
percent rating was assigned.  That decision subsequently 
became final, due to the lack of a timely appeal.  In July 
1995, the RO confirmed and continued that 10 percent rating, 
a determination from which the veteran did perfect an appeal, 
and which, in part, is the subject of this claim.

The severity of a service-connected disorder is ascertained 
by the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Under these criteria, the 10 percent rating 
currently in effect for left knee chondromalacia contemplates 
slight impairment, as measured by recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 20 percent rating is appropriate for moderate 
impairment.

The criteria for an increased rating are not met.  While the 
report of the most recent VA examination of the veteran's 
left knee, conducted in August 1999, shows that he reported 
occasional flare ups requiring a cane for ambulation that 
occurred approximately twice monthly and lasting 
approximately two days, it also shows that there was no 
history of dislocation or recurrent subluxation.  There was 
tenderness at the medial tibial plateau, but there was no 
effusion, rubor or swelling, and collateral ligament 
stability was described as "good."  He walked with equal step 
length and normal gait, and did not limp.  While this report 
indicates that there was 

some left knee impairment, as exemplified by tenderness and 
complaints of occasional flare ups, it nevertheless shows 
that left knee impairment, as determined by recurrent 
subluxation or lateral instability, is no more than slight in 
nature.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when reviewing claims for orthopedic 
disability, VA is to consider the degree of functional 
impairment resulting therefrom.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2001).  
The August 1999 examination report acknowledges the veteran's 
complaints of flare ups, but also, with specific reference to 
the question of whether range of motion or joint function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare ups, the 
examiner specifically indicated that the veteran was "[n]ot 
additionally limited by pain, weakness or lack of endurance."  
The Board must accordingly conclude that the 10 percent 
rating currently in effect, which contemplates slight 
impairment, sufficiently provides for the level of functional 
impairment indicated on the examination report.

Likewise, the report of a VA examination of the left knee 
that was conducted in June 1995 indicates that there was no 
medial or lateral instability of the left knee upon stress 
valgus and varus, and that there was no anterior or posterior 
instability of the left knee with a negative anterior and 
posterior drawer test.  

In brief, the medical evidence does not demonstrate that the 
criteria for a rating in excess of 10 percent for left knee 
chondromalacia are satisfied, in that this evidence does not 
show that left knee impairment is more than slight in nature.  
The veteran's claim for an increased rating for that 
disability, accordingly, fails.

II.  An Increased Rating for Left Ear Hearing Loss

Service connection for left ear hearing loss was granted by 
the RO in an April 1995 rating decision, with a 10 percent 
rating assigned at that time, effective May 11, 1992.  The 
veteran thereafter indicated disagreement with the assignment 
of that 

rating, and this appeal ensued.  Since this appeal arises 
from the initial grant of service connection, "staged" 
ratings may be assigned where appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination test, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels, from level I for essentially normal acuity 
through XI for profound deafness.  In situations where 
service connection has been granted for defective hearing 
involving only one ear, and the appellant does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 U.S.C.A. § 
1160(a) (West 1991).  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 C.F.R. §§ 
4.14, 4.85, Part 4 (2001), Diagnostic Codes 6100 to 6101.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The Court has held 
that, for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will evaluate the veteran's symptomatology pursuant to 
both the criteria in effect prior to June 10, 1999, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.


As indicated above, service connection (and the concomitant 
10 percent rating) was assigned effective May 11, 1992.  The 
report of a November 1992 VA audiometric examination shows 
that left ear hearing was manifested by pure tone thresholds 
of 65, 60, 50 and 50 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively, for an average pure tone threshold of 56 
decibels, and by speech recognition of 28 percent.  It also 
shows that hearing in the nonservice-connected left ear was 
manifested by pure tone thresholds of 10, 5, 5 and 10 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively, 
and by speech recognition of 100 percent.  This report does 
not indicate that there was total deafness in the nonservice-
connected right ear, or that hearing loss in that ear was of 
such severity as to comprise total deafness.  Accordingly, 
under the provisions of 38 U.S.C.A. § 1160(a) (West 1991), 
right ear hearing acuity, for purposes of this appeal, was 
deemed to have been normal at that time.

Under the criteria set forth in the Schedule, the veteran's 
left ear hearing loss disability, as shown in November 1992, 
is assigned Level XI.  38 C.F.R. § 4.85, Table VI (2001).  
Pursuant to the provisions of 38 U.S.C.A. § 1160(a), as 
discussed above, the nonservice-connected right ear is deemed 
to have had normal hearing acuity, inasmuch as total deafness 
in that ear is not shown, and is accordingly assigned Level 
I.  This degree of unilateral hearing loss disability, as 
determined by the Schedule as set forth at 38 C.F.R. § 4.85, 
Table VII (1999), warrants the assignment of the 10 percent 
rating that is the maximum that can be awarded for unilateral 
hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100. 

The veteran was again examined by VA for audiologic purposes 
in September 1999, the report of which shows that left ear 
hearing was manifested by pure tone thresholds of 75, 70, 60 
and 70 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for an average pure tone threshold of 64 
decibels, and by speech recognition of 56 percent.  It also 
shows that hearing in the nonservice-connected 

left ear was manifested by pure tone thresholds of 20, 20, 20 
and 40 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, and by speech recognition of 100 percent.  

Under the criteria set forth in the Schedule, the degree of 
left ear hearing loss exhibited by the veteran in September 
1999 is assigned Level VII.  38 C.F.R. § 4.85, Table VI 
(2001).  The nonservice-connected left ear is again deemed to 
have normal hearing acuity, inasmuch as total deafness in 
that ear is not shown, and is accordingly assigned Level I.  
38 U.S.C.A. § 1160(a) (West 1991).  This degree of unilateral 
hearing loss disability, as determined by the Schedule as set 
forth at 38 C.F.R. § 4.85, Table VII (2001), does not allow 
for the assignment of a rating greater than the maximum 10 
percent rating that is currently in effect.  38 C.F.R. 
§ 4.85; Diagnostic Code 6100 (2001).  The Board also notes 
that the degree of right ear hearing impairment demonstrated 
by the veteran in September 1999 does not satisfy the 
criteria for application of the provisions of 38 C.F.R. 
§ 4.86 (2001), as revised as of June 10, 1999, with regard to 
exceptional patterns of hearing impairment.

The Board acknowledges that the veteran has asserted, 
essentially, that his left ear hearing impairment has 
worsened.  His assertion is credible.  In determining the 
actual degree of disability, however, the objective 
examination is more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  In this case, the 
numeric designations do not produce a disability evaluation 
that would warrant the assignment of an evaluation greater 
than 10 percent at any time since service connection for this 
disorder was granted. 

With regard to the fact that the 10 percent rating assigned 
for the veteran's service-connected left ear hearing loss is 
the maximum rating that can be assigned for unilateral 
hearing loss under the Schedule, the Board points out that 
the Court has 

held that the Board is precluded by regulation from assigning 
an extraschedular rating (that is, a rating that goes beyond 
the scope of the disability percentages contemplated by the 
Schedule) under 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995). Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

III. Duty to Assist

During the pendency of this appeal there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Implementing regulations for VCAA 
have been published.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for amendments not applicable 
with regard to this case, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
him of the evidence necessary to support his claim, and that 
he has not indicated the existence of any pertinent evidence 
that has not already been obtained or requested.  In 
addition, he has been advised several times of the pertinent 
laws and regulations, by means of rating decisions, a 
statement of the case, and a supplemental statement of the 
case.  The Board therefore finds that the RO has complied 
with both the duty to assist and the 

duty to notify provisions of the VCAA, implementing 
regulations, and internal VA guidance, and that, in light of 
all of these considerations, it was not prejudicial to the 
claimant for the Board to have adjudicated the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384.


ORDER

An increased rating for left knee chondromalacia is denied.  
An increased rating for left ear hearing loss, from an 
initial grant of service connection, is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

